Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4-6, 8-18, 21-24 and 26 are pending in this application. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 17 recite parenthetical information in the form of examples.  Claim 15 recites, “(e.g., a monophasic or single phase solution)” and claim 17 recites “(e.g., body lice, head lice)”.   The “e.g.,” language could convey exemplary or limiting information, and the same goes for the parentheses.  Consequently, the claims are indefinite for failing to set forth clear metes and bounds of their scope.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-18, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Jones (US 2010/0227010) and Roe (US 2004/0242703), in view of EPA Methyl Nonyl Ketone Preliminary Work Plan and Summary Document (hereinafter, EPA), Marathon Safety Data Sheet (hereinafter, Marathon), and Parachem Safety Data Sheet (hereinafter, Parachem).  
Jones teaches the combination of about 0.1 to 10 wt% sodium lauryl sulfate, 
2-undecanone, and a carrier such as soy methyl ester or vegetable oil (paragraphs 9, 13, 30, 34, 38) for killing and/or repelling pests (paragraphs 8, 21, 25) such as mosquitoes, ticks (paragraph 108, 280-281).  Sodium lauryl sulfate is an emulsifier (paragraph 34).  The vegetable oil can be soybean oil, rapeseed oil, safflower oil, coconut oil (paragraphs 9, 13).  Additional emulsifier or surfactant can be added, for example polysorbate 20 (paragraphs 88-100).  The composition can be in the form of an emulsion, micelle formulation, solution, suspension, dispersion, lotion (paragraphs 9, 16, 104; claims 24, 33) for application to human or animal for control of lice, ticks, fleas, and mites (paragraph 16).  The carrier soy methyl ester can be present from, preferably, about 2 to 15 wt% (paragraph 44).  Geraniol fragrance can be included (paragraph 82).  In Jones’ Formulation Y, 2-undecanone is present at 4%, and various hydrophobic carriers are present at 18% (coconut oil triglyceride, coconut fatty acid, soybean oil, soy methyl ester, silicone oil), and emulsifiers are present at 8% (sodium lauryl sulfate, polysorbate).  See paragraphs 159, 169.  A lotion formulation may contain as inert ingredients, inter alia, water, coconut oil, glycerin (an alcohol), geranium oil, lecithin (emulsifier).  See paragraph 104.  
Roe (US 2004/0242703) discloses repelling insects with 2-undecanone (paragraph 30).  Repelling mosquitoes and ticks is specifically claimed (claims 1-73).  
2-undecanone can be in a broad concentration range, from 0.001 wt% to 60 wt%, including 5 wt%, 20 wt%, and 50 wt% (paragraphs 34, 55-56, 58, 71-72, 73, 79, 96; claims 35-36, 57-58).  A repellent carrier component can be present in an amount from 0.1 wt% to 99.9999 wt% (paragraph 34).  Liquid carrier can be those “known in the art” (paragraph 36) such as ethanol, isopropanol, or mineral oil (paragraphs 41-44, 51, 53, 84, 94, 96, 101; claims 32, 34, 54, 56).  Aqueous or non-aqueous formulations with a solvent, rheological agent, surfactant, emulsifier, dispersant, and carrier are disclosed, which formulations can be in the form of a solution, emulsion, suspension, or lotion (paragraphs 32, 35, 36, 38, 41, 43, 44, 51, 62, 94, 100; claims 71, 73).  Treating a human subject or article/garment worn by a human subject to repel insects is claimed (claims 29-31, 38-39, 51, 62-63, 70).  Application to the subject’s skin or garments, belts, collars, nettings or other articles is disclosed (paragraphs 20, 35, 38).  Greater than 90% repellency is disclosed in Tables 2 and 7 for 20 % by volume or 50% by volume 2-undecanone (see also paragraphs 71-73, 109).  20% by volume 2-undecanone showed strong mosquito repellent activity at 3, 6 and 9 hours after treatment, with no mosquito attempting to feed (Example 9; see in particular paragraphs 105 and Tables 6-7).  50% by volume 2-undecaone showed stronger residual repellent effect than the 20% 2-undecanone (paragraphs 71-73, 79, Tables 2-3).  It is noted that Roe discloses percentages as percentage by weight except for solvents, which are disclosed as percentage by volume (paragraph 39).  
	EPA is cited to establish that 2-undecanone is a liquid at 20° C with a density of 0.827 g/ml (page 10).   
	Marathon is cited to establish that soy methyl ester is a liquid that has a specific gravity of 0.88 (page 5).  
	Parachem is cited to establish that sodium lauryl sulfate is a completely water-soluble solid at room temperature with a density of 0.2 to 0.3 g/cm3 (pages 3-4).  
	Neither Jones nor Roe specifically exemplifies 2-undecanone formulated in the specific proportion of ingredients as claimed.  Each specific claimed feature is discussed below.  
	Ingredient amounts in percent by volume
	Roe discloses his ingredient amounts in percent by weight except for liquids, which are disclosed as percent by volume.  Also, the ordinary skilled would have found it obvious to convert or approximate the amounts in percent by volume.  For example, 2-undecanone has a density of 0.827 g/ml, so a 5 wt% solution would be approximately equivalent to about 4% by volume. 
	Additionally, the ordinary skilled artisan would have interpreted the percent by volume for solid substances to mean volume amounts of some dissolved quantity of the solid substances.  For example, Applicant’s claim 1 recites 5-15% by volume of at least one emulsifier, and claim 11 recites potassium sorbate and sodium benzoate as suitable emulsifiers.  Potassium sorbate and sodium benzoate are solid at room temperature, so it would be impossible to formulate such emulsifiers in terms of the volume they take up as a solid in a liquid formulation.  The ordinary skilled artisan would have interpreted the claimed % by volume feature for solids as % by volume of a liquid/dissolved formulation of the solid substances.     
	5-50% by volume of 2-undecanone
	Roe teaches that 2-undecanone in the claimed amount range is repellent to insects with residual effect, including insects recited in the instant claims.  
5-50% 2-undecanone, 5-65% hydrophobic base, 5-50% alcohol, 
and 5-15% emulsifier (all percentages by volume)

Given Roe’s teaching of insect repellence of 2-undecanone at 5-50% by volume, 
the ordinary skilled artisan would have been motivated to formulate 2-undecanone at such concentrations.  
Jones teaches carriers that can be selected from soy methyl ester or vegetable oils such as soybean oil.  Jones discloses 2 to 15 wt% preferable range for soy methyl ester, which is approximately equivalent to 1.8 to 13% by volume because the specific gravity of soy methyl ester is 0.88.  The ordinary skilled artisan would have found it obvious to formulate the active ingredients in various carriers as taught by Jones and adjust the volume percentage of the carriers depending on the desired concentration strength of the actives or formulation types desired.  
Jones discloses about 0.1 to 10 wt% of the emulsifier sodium lauryl sulfate, which is a solid at room temperature – see the discussion above regarding % by volume features for solid substances.  Jones’s disclosure of 0.1 to 10 wt% sodium lauryl sulfate is readable on various volume percentages depending on the volume of the final product.  Jones also discloses Formulation Y, which contains 2-undecanone at 4%, a mixture of hydrophobic carriers at 18% (coconut oil triglyceride, coconut fatty acid, soybean oil, soy methyl ester, silicone oil), and emulsifiers at 8% (sodium lauryl sulfate, polysorbate 20), as discussed above.  
Regarding 5-50% alcohol, Roe teaches the solubility and formulation of 2-undecanone in ethanol (e.g., paragraph 84, 92; claims 34 and 56).  It would have been obvious to the ordinary skilled artisan to adjust the amounts of a well-known solvent and carrier such as ethanol to formulate 2-undecanone in order to obtain a suitable end product, because both Jones and Roe teach incorporation of the claim-recited formulation excipients to formulate 2-undecanone.  Additionally, both Jones and Roe teach formulating 2-undecanone as a solution or lotion, and it would have been obvious to the ordinary skilled artisan to adjust amounts of the hydrophobic, solvent, and emulsifier ingredients to provide various final solution or lotion products that provide desired solution or lotion properties such as concentration strength of the active, viscosity, and spreadability.  

Claims 12-14: equal or different proportions of hydrophobic base and alcohol
As discussed above, it would have been obvious to the ordinary skilled artisan to adjust amounts of the hydrophobic, solvent, and emulsifier ingredients of a solution or lotion formulation to provide various final products that provide desired solution or lotion properties such as concentration strength of the active, viscosity, and spreadability.  Using a greater proportion of the hydrophobic base may provide a thicker composition, and increasing the amount and proportion of the alcohol may provide increased solvency of all of the composition ingredients.  It would have been well within the skill of the ordinary skilled artisan to adjust the amount of the hydrophobic base and alcohol components to provide an optimized solution or lotion formulation of 2-undecanone upon routine experimentation.  See Galderma Labs., LP v. Tolmar, Inc., 108 USPQ2d 1929, 1934 (Fed. Cir. 2013), citing In re Aller, 105 USPQ 233 (CCPA 1955).  
Claim 4: further comprising geraniol
Jones teaches additional incorporation of geraniol (paragraphs 81-82).  
	Claim 15: monophasic or single phase composition
	Applicant’s specification does not fully define what is and what is not a monophasic composition.  Emulsion is not a monophasic formulation (specification page 4, lines 11-13), but emulsifiers can be added to maintain a stable monophasic system (paragraph bridging specification pages 8-9).  Both Jones and Roe teach solution as a formulation type, and it would have been obvious to the ordinary skilled artisan that solution is a monophasic system.  
	All other claim-recited features are taught by Jones and Roe as discussed above.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699